DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 21, as amended recites “receive information related to an interaction of the user with the electronic device” and “ the plurality of advertisements being displayed in order of one or more scores being determined by a processor, the one or more scores being determined in response to the user profile, a history of the interaction of the user with the electronic device, travel habits, frequency of user of an advertisement type…”
The independent claim 29, as amended, recites “receive information related to an interaction of the user with the electronic device” and “the advertisements selected based on a comparison of one or more user profiles associated with the plurality of users of the plurality of electronic mobile devices, a history of the interaction of the user with the electronic device with …”
Regarding the profile and user interaction Applicant’s specification disclose as follows:
[0026] In certain embodiments, in-home advertising device 200 collects feedback associated with a user's interaction and transmits the feedback to advertising device server 130 for facilitating dynamic advertising content based on a user's interest. In one embodiment, advertising device server 130 may store the data associated with a user's interaction with in-home advertising device 200 on a network database, such as, but not limited to, user activities database 140 of FIG. 1. Alternatively, in some embodiments, a user may configure in-home advertising device 200 to only retrieve/display advertisements relating to a particular category, store, brand, venue, and/or within a certain distance of a home location or alternative location associated with in-home advertising device 200.
[0027] In one embodiment, in-home advertising device 200 may communicate with a central server such as advertising device server 130. Advertising device server 130 may be a specially configured data processing system that provides personalized advertising content to one or more in-home advertising devices located within a plurality of homes. For instance, in one embodiment, advertising device server 130 may communicate with an advertisement database 120 for retrieving personalized advertisements based on a user profile and/or based on a user's interaction history. In one embodiment, advertising device server 130 transmits advertisements to in-home advertising device 200 only during off peak traffic times, such as, but not limited to, during the night. In such an embodiment, advertising device server 130 may monitor network traffic to assess available bandwidth between the individual in-home advertising device 200 and advertising device server 130 or another server providing ad content, for example. When such monitoring identifies an available window of bandwidth availability, advertising device server 130 may initiate an update process with in-home advertising device 200. Such monitoring may include the monitoring of line state, trunk state, packet loss, available bandwidth, latency, jitter, or any other metric of network availability or utilization. In one embodiment, a batched update process may be scheduled during known periods of network inactivity, such as 2 a.m. local time, or during such known periods of network inactivity unless a network fault or other performance condition has been identified in a network such as network 110.
[0035] In one embodiment, in-home advertising device 200 includes nonvolatile memory such as data storage unit 230. For example, in one embodiment, data storage unit may be a hard drive. In other embodiments, data storage unit 230 may be flash memory, such as, but not limited to, an xD (extreme Digital) card, SD (Secure Digital) card, or mini SD card. In some embodiments, data storage unit 230 may be removable and/or an interchangeable with other devices. Additionally, in some embodiments, data storage unit 230 may store computer executable instructions, such as, but not limited to, operating system 232, software applications 234. In addition, in some embodiments, data storage unit 230 may store other types of data 236 including, but not limited to, a user data file 237 and advertisements 238. In some embodiments, user data file 237 may include user configuration settings/preferences, a user profile, user interactivity data, and billing information. 

 [0076] While docking station 600 may offer many of the same benefits, features, and functionality described in previous embodiments of the present invention, docking station 600 also allows the targeting of individual consumers rather than a household as a whole. Such differentiated targeting of household members allows much more granularity of information regarding the habits, preferences, and needs of an individual household member. Such additional granularity allows advertising targeted to such household member to be much more focused, and ultimately much more successful. Not only can such targeting take into account basic demographics frequently used in advertising such as gender, age, indicated preferences, and other profile characteristics, but it also allows offers to be targeted to an individual household member that are based on the individual itinerary, schedule, destinations, and shopping and purchase histories of that individual. For example, individual profiles of each household member can be tied to a wireless handset or other wireless device identifier such as a SIM card or other indicator of association with an individual household member. A particular device such as handset 690 can be attached to docking station 600 and registered as belonging to a particular household member that may be assigned a particular label for convenience such as, for instance, Dad, Mom, an individual name, nickname, number, or any other alphanumeric, symbolic, or picture-oriented identifier. Alternatively, no individual registration needs to take place and docking station 600 may build a profile over time based on the interface of such handset 690 to docking station 600 without identification of a specific individual required.

It is not clear if the profile includes user interaction or the profile and user interaction are two different data and whether the profile does not include user interaction data. In other words, it is not clear what type of data is in the profile if the profile does not include interaction data, such as purchase or selection or calendar entries or travel data, since these data is considered interaction with the user device and is also profile data. 


In relation to the determining advertisement based on the calendar and location, the specification teaches selecting the advertisement based on the profile (see fig. 7 and 8). 

[0077] In one non-limiting example of the benefit of utilizing docking station 600, a handset 690 equipped with GPS services or other location or positioning-based services may be utilized to track the individual routes of each household member as they go about their daily routine. In such a manner, the location of a job, school, frequented retail location, or other destination does not need to be separately entered or identified. Instead, docking station 600 can react at the end of each day based on the individual routes of each household member as determined by each handset 690. Such routes may be communicated from handset 690 to docking station 600 and/or an external server maintaining a profile of each household member and subsequently used to modify and/or fine-tune offers generated and presented to each individual household member. For example, docking station 600 would not need to be informed that a parent no longer picks up children from a particular school location each weekday Monday through Friday once summer has arrived. Instead, changes in the locations visited by such parent would be readily apparent based on location information transferred from the handset 690 to the docking station 600 each night once handset 690 is docked to docking station 600. For example, in one embodiment, handset 690 could be loaded with an application that records the location of any position in which the handset 690 remains in the general vicinity of for at least five minutes. Such locations could then be logged as destinations and communicated to docking station 600 and/or an external server and used to formulate new offers. Such offers could be generated based on the recognition of changes in a daily routine, the number of times a particular location is visited, or locations lying between the location of docking station 600 and each of these other determined locations. Patterns of travel may also be recognized in response to such locations. For example, a visit to a particular location every Tuesday may spark offers targeted to that location to be presented each Tuesday morning.


 [0080] In one embodiment of the present invention, as described relative to previous embodiments, docking station 600 may download new offers from a server to members of the household in the middle of the night or otherwise during times of low network usage. In one embodiment, information from handset 690 or docking station 600 such as calendar information or tracked movements of the user may also be uploaded to a server to update user profiles during such same periods of time with low network utilization. In one embodiment, offers are only downloaded for household members whose devices are currently cradled or docked to docking station 600. Such an embodiment may further decrease the amount of required bandwidth. However in another embodiment, offers for all household members are downloaded to docking station 600 whether or not devices such as handset 690 associated with a particular household member is currently docked with docking station 600. Thus, a household member who has forgotten to dock their handset 690 overnight may dock the handset the next morning and still receive the benefit of offers generated the night before.

[0090] In step 750, the logged locations communicated to the server may then be compared to previous locations frequented by the user of the device. In such a manner, frequent locations may be tracked over a period of days, weeks, months or years. The results of such comparisons can be stored, for example, in a profile associated with the user.
[0091] In step 760, patterns of travel may be combined with frequency of such patterns, time of day in which locations are logged, and durations of stay at a particular location to present a very robust picture of users travel habits. Again, the resultant data may be stored in a profile of a user.

Since the specification disclose that the advertisements are selected on profile and calendar entries, it unclear if the calendar entries are not considered user interaction with the user device. Clarification is required to differentiate the profile data, interaction data and calendar entry or information related to travel habits of the user. 


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to the field of advertising (see Applicant’s Background of the invention) by providing targeted offers based user profile and information received from a user calendar (in an in-home advertising device). 
Claims 21-36 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 21-36 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 21 recites receive user profile, calendar entry, receive information related to an interaction of the user with the device and information related to interaction, determining first and second future location, route, starting time and selecting and displaying advertisement and storing the advertisement. 
Claim 29 recites receiving user profile, receiving information related to user interaction, communicating, storing, determining first and second location, determining route, determining starting time, determining advertisements, initiating displaying.  
The limitation of generating and providing covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting system (computing device) in claim 21 and a device (computing device) in claim 29, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining future locations based on profile, interaction and calendar entry for transmitting advertisement). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The category of abstract idea, "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C. Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application. 

Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, prong two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and an interface and a module and a memory for receiving profile and user interaction with a device, calendar entry and travel habits, and determining future locations, determining a route, starting time and selecting and displaying advertisement. The claims as a whole merely describe how to generally apply the concept of determining travel destination and starting time based on information for presenting advertisement. The processor and the models in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining travel destination from received information and determining advertisements), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of system or device (computing device). However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0067]-[0068]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 22-23, and 30-36 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims (including the steps of offering varying level of restitution), when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 22-28, and 30-36, are patent ineligible. Hence, claims 21-36 are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,423,967 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other. It is well-know that user profile would also include user interaction with the device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to consider user interaction in the selection of the advertisement in order to provide a personalized advertisement based on the preference of the user. 


Application number 16/544,583
Patent No. 10,423,976 B2
21. A system for delivering targeted ads to users, the system comprising:


at least one component operable to facilitate an interface for communicating with a plurality of electronic devices, wherein the plurality of electronic devices are operable to communicate over a network; 

a transceiver module operable to:

receive a user profile of a user of one of the plurality of electronic devices over the network;

receive a calendar entry of the user of the electronic device over the network;
receive information related to an interaction of the user with the electronic device; and 

receive information related to travel habits of the user of the electronic device; 

a processing component operable to execute instructions to:

determine a first future location associated with the user profile, the first future location based on travel habits of the user of the electronic device, wherein the travel habits include patterns of travel, 

determine a second future location associated with the calendar entry, the second future location being a location associated with an event indicated in the calendar entry;

determine one or more routes between the first future location and the second future location;

determine a starting time, at which, the user will commence travel from the first future location to the second future location and a travel time, during which, the user will travel from the first future location to the second future location;

select a plurality of advertisements valid during the travel time and being associated with a location proximate to the one or more routes, wherein the advertisements are communicated over the network prior to the starting time; and

initiate displaying the plurality of advertisements on a display device of the electronic device prior to the starting time, the plurality of advertisements being displayed in order of one or more scores determined by the processor a history of the interaction of the user with the electronic device, travel habits, frequency use of an advertisement type, a time of day associated with the calendar entry, merchant data associated with the advertisements, and a proximity of a location associated with each advertisement to the one or more routes; and a memory component operable to store the received advertisements.
1. An in-home advertising docking station for delivering targeted ads to users, the in-home advertising docking station comprising: 

at least one component operable to facilitate an interface for communicating with a plurality of electronic devices, wherein the plurality of electronic devices are operable to communicate over a network; 

a transceiver module operable to: 

receive a user profile of a user of the electronic device over the network; 


receive a calendar entry of the user of the electronic device over the network; and 



receive information related to travel habits of the user of the electronic device; 

a processing component operable to execute instructions to: 

determine a first future location associated with the user profile, the first future location based on travel habits of the user of the electronic device, wherein the travel habits include patterns of travel, pattern frequency, location, duration at location, time of day, and time of year; 

determine a second future location associated with the calendar entry, the second future location being a location associated with an event indicated in the calendar entry; 

determine one or more routes between the first future location and the second future location; 

determine a starting time, at which, the user will commence travel from the first future location to the second future location and a travel time, during which, the user will travel from the first future location to the second future location; 

select a plurality of advertisements valid during the travel time and being associated with a location proximate to the one or more routes, wherein the advertisements are communicated over the network prior to the starting time; and 

initiate displaying the plurality of advertisements on a display device of the electronic device prior to the starting time, the plurality of advertisements being displayed in order of one or more scores determined by the processor and being displayed to include a consumer identifier, the consumer identifier operable to identify the in-home advertising docking station as being associated with an advertisement that is redeemed with a merchant, the one or more scores being determined in response to the user profile, travel habits, frequency use of an advertisement type, a time of day associated with the calendar entry, merchant data associated with the advertisements, and a proximity of a location associated with each advertisement to the one or more routes; and a memory component operable to store the received advertisements.


Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.  
Regarding the rejection under 101, including the step of receiving user interaction with a device would not be overcome the rejection. 
As indicated above, See 2019 Guidance, 84 Fed. Reg. at 52 (describing “certain methods of organizing human activity” as including “commercial or legal interactions (including . . . advertising, marketing or sales activities or behaviors”)). This abstract concept is further identified in Applicant’s Specification. See, e.g., under Abstract (“for providing in-home targeted advertisements to individual consumers. .”), [0002] (The disclosed embodiments are related to the field of advertising. Advertising is a form of communication that attempts to persuade potential customers to purchase a particular brand of product or service). Providing targeted advertisement based on user profile including interaction, calendar entry and travel history etc., are simple function performed by any general-purpose computer, therefore, the claimed method does not improve computer technology or improve another technology, because any improvement claimed concerns improvements in the process of selecting advertisement. 
Regarding the rejection under Double Patenting, the added limitation does not overcome the rejection, since user interaction can be considered as the profile or the calendar entry. No distinction is shown in the specification. Further, it is well-known to include user interaction with the device, in a user profile. Therefore, the Application and the patented application are obvious variation of each other. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688